3/17/2021                   Case 1:21-cv-05889 Document     1-1 Filed
                                                Trademark Electronic Search 07/08/21
                                                                            System (TESS) Page 1 of 2

              United States Patent and Trademark Office

              Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Mar 17 03:47:22 EDT 2021




  Logout     Please logout when you are done to release system resources allocated for you.

  Start List At:                            Jump to record:
                                      OR                                   Record 6 out of 7

                                                          ( Use the "Back" button of the Internet Browser to return to
TESS)




 Word Mark             NEW GIRL ORDER - NGO
 Goods and             IC 025. US 022 039. G & S: Apparel, namely, sweatpants, sweatshirts, t-shirts, dresses, leggings, jackets,
 Services              tops, bottoms, hats. FIRST USE: 20140818. FIRST USE IN COMMERCE: 20150307
 Standard
 Characters
 Claimed
 Mark Drawing
                       (4) STANDARD CHARACTER MARK
 Code
 Serial Number         86455506
 Filing Date           November 15, 2014
 Current Basis         1A
 Original Filing
                       1B
 Basis
 Published for
                       July 21, 2015
 Opposition
 Registration
                       5018518
 Number
 Registration
                       August 9, 2016
 Date
 Owner                 (REGISTRANT) SCOTT CARLI M AKA KALI INDIVIDUAL UNITED STATES 14 Silver Street, Bayonne, NJ 14
                       Silver Street, Bayonne, NJ BAYONNE NEW JERSEY 07002
 Disclaimer            NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "GIRL" APART FROM THE MARK AS SHOWN
 Type of Mark          TRADEMARK
 Register              PRINCIPAL
 Live/Dead
                       LIVE
 Indicator


https://tmsearch.uspto.gov/bin/showfield?f=doc&state=4806:w7r0tu.2.6                                                                1/2
3/17/2021                   Case 1:21-cv-05889 Document     1-1 Filed
                                                Trademark Electronic Search 07/08/21
                                                                            System (TESS) Page 2 of 2




                                          |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




https://tmsearch.uspto.gov/bin/showfield?f=doc&state=4806:w7r0tu.2.6                                        2/2
